Motion Granted; Order filed March 24, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00481-CV
                                  ____________

                      LUCIDALIA CHAVEZ, Appellant

                                        V.

                        WALTER CHAVEZ, Appellee


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-60726

                            ABATEMENT ORDER

      After a non-jury trial, appellant Lucidalia Chavez brings this appeal from a
final decree of divorce signed March 17, 2014. Appellant timely requested findings
of fact and conclusions of law and timely reminded the trial court when the
findings and conclusions were overdue. Our record does not contain the requested
findings and conclusions.

      On January 29, 2015, appellant filed a brief complaining of the trial court’s
failure to make and file findings of fact and conclusions of law. On March 18,
2015, appellee filed a motion to abate the appeal so that the trial court may make
and file findings of fact and conclusions of law. Appellee avers in the motion that
he cannot properly respond to appellant’s issues without the findings and
conclusions. Because the trial judge continues to serve on the district court, the
error in this case is remediable. See Tex. R. App. P. 44.4.

      We GRANT appellee’s motion, ABATE the appeal, and ORDER the trial
court to file findings of fact and conclusions of law on or before April 13, 2015.
Within ten days after the trial court has filed findings of fact and conclusions of
law, any party may file a request for specified additional or amended findings or
conclusions. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before May 8, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record ordered herein is filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. Appellant’s brief shall be due
thirty days after the appeal is reinstated.

                                    PER CURIAM